internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-123687-02 date date legend x a b c d e f g h i j date date date date x y plr-123687-02 this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was formed on date and timely filed an s election effective on date a was the sole shareholder of x from date to date on date a sold x shares of stock in x to b a nonresident_alien on date at a meeting with a’s accountant a and b learned that the transfer of stock to b terminated x’s s election on date b transferred y shares of x stock to each of b’s children c d e f g h i and j all of whom are u s citizens x represents that there was no intent to knowingly terminate x’s s election and that the events that resulted in the termination were not motivated by tax_avoidance or retroactive tax planning x and x’s shareholders have agreed to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have a nonresident_alien as a shareholder sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and plr-123687-02 each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts and the representations submitted we conclude that x’s s election terminated on date when the x stock was sold to b we further conclude that the termination was inadvertent within the meaning of sec_1362 accordingly we hold that under the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that x’s election was otherwise valid and was not terminated under sec_1362 in determining their respective income_tax liabilities the shareholders of x must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 for purposes of the preceding sentence c d e f g h i and j each will be treated as owning y shares of x stock during the period from date through date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely matthew lay acting chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
